                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANN LEMBERG,                                   Case No. 17-cv-06641-MMC
                                  8                    Plaintiff,
                                                                                        ORDER DIRECTING SEALING OF
                                  9              v.                                     DOCUMENT
                                  10     SAN FRANCISCO OPERA
                                         ASSOCIATION,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In light of the declaration of counsel for defendant stating the “Stipulation and

                                  14   [Proposed] Order re Dismissal, with Prejudice,” filed by plaintiff, contains a confidential

                                  15   settlement proposal, the entirety of said challenged document (Doc. No. 39) is hereby

                                  16   ordered SEALED pending a hearing to be set by further order.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: December 27, 2019
                                                                                                MAXINE M. CHESNEY
                                  20                                                            United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
